In a visitation proceeding pursuant to Family Court Act article 6, the father appeals from (1) an order of the Family Court, Kings County (Silber, J.), dated March 9, 2004, which, upon the consent of the father, modified a prior order of visitation dated August 8, 2003, and (2) an order of the same court dated June 22, 2004, which temporarily suspended his visitation with the subject child.
Ordered that the appeals are dismissed, without costs or disbursements.
The record reflects that on March 9, 2004, the father consented to the modification of the prior order of visitation dated August 8, 2003. As such, the appeal from the order dated March 9, 2004, is dismissed, as no appeal lies from an order entered upon the consent of the appealing party, since a party who consents to an order is not aggrieved thereby (see CPLR 5511; Matter of Cooper v Administration for Children Servs., 293 AD2d 605 [2002]; Matter of Hartnett v Hartnett, 242 AD2d 535 [1997]; Goodman v Goodman, 150 AD2d 636 [1989]).
*597Moreover, the appeal from the order dated June 22, 2004, is also dismissed, as no appeal lies as of right from a nonfinal order in a visitation proceeding (see Family Ct Act § 1112), and leave to appeal has not been granted. Florio, J.P., Krausman, Luciano and Spolzino, JJ., concur.